705 So. 2d 1072 (1998)
Bruce J. BENENFELD, Appellant,
v.
Amy BENENFELD, Appellee.
No. 97-0407.
District Court of Appeal of Florida, Fourth District.
February 25, 1998.
Shelly M. Mitchell, Fort Lauderdale, for appellant.
Mayer Gattegno of Law Offices of Mayer Gattegno, Coral Springs, for appellee.
FARMER, Judge.
In this appeal, the husband attacks an award of permanent alimony, contending that only rehabilitative alimony should have been granted, and further that the amount of the alimony is excessive. We affirm the trial court's decision to make alimony permanent rather than rehabilitative but reverse the amount as excessive.
*1073 The husband has a net annual income of $48,000. The trial court ordered him to pay $2,000 per month in basic alimony and also required that he pay the full cost of health insurance for the wife as well as the yearly deductible in the amount of $10,000 and all outstanding medical and pharmacy bills not covered by insurance as a result of her hospitalization. The basic alimony award and the insurance deductible together constitute nearly 80% of the husband's net income. See Ginsburg v. Ginsburg, 610 So. 2d 655, 656 (Fla. 1st DCA 1992) (law is clear that husband cannot be required to pay alimony that exceeds his financial ability). From these numbers it is irrefutable that the basic alimony alone is at the outer edges of his ability. Adding the deductible, the insurance cost and all unreimbursed medical expenses on top of that surely place the amount of this award well over the top by any measure.
We reverse and remand with instructions to readjust the amount to meet his ability to pay.
WARNER and KLEIN, JJ., concur.